Title: Thomas Jefferson to Daniel Brent, 27 November 1818
From: Jefferson, Thomas
To: Brent, Daniel


          
            Dear Sir
            Monticello
Nov. 27. 18.
          
          I trouble you now, as heretofore with my letters to Europe. the bulk is rendered larger than heretofore by the addition of a book. but the trouble will be less repeated my present letters amounting in fact to letters of leave to my European correspondence. the advance of years & decline of health oblige me to withdraw from all unnecessary correspondence, and none being is less necessary or interesting than this. I salute you with assurances of my great esteem & respect.
          Th: Jefferson
        